PER CURIAM.
In the court below the appellants, stockholders of an insolvent national bank now in the hands of a receiver, sought to enjoin such receiver from enforcing an assessment, on the stockholders made by the Comptroller of the Currency.
Relying on Miller v. Stock, 65 F.(2d) 773, 90 A. L. R. 1061, a decision by this court, and Schram v. Schwartz, 68 F.(2d) 699, of the Second Circuit, the court below refused the sought for relief. Whereupon, the shareholders took this appeal.
It is clear the court committed no error, and its decree is therefore affirmed.